Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 3, 2018                                                                                     Stephen J. Markman,
                                                                                                                Chief Justice

  156174 & (50)                                                                                            Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 156174
                                                                   COA: 331305
                                                                   Ingham CC: 15-000090-FC
  TERREON TRASHUN SMITH,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for miscellaneous relief is GRANTED. The
  application for leave to appeal the June 13, 2017 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 3, 2018
         p1218
                                                                              Clerk